The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 11, 2015

                                   No. 04-14-00130-CR

                                  Joshua ORCASITAS,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR7776
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court